Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 1 of 17 PageID #: 17950




                                UNITED STATES DISTRICT COURT


                                   DISTRICT OF SOUTH DAKOTA

                                         SOUTHERN DIVISION



   MARSHA FOSTER,and ALVIN A. JENSEN,                                4:20-CV-04076-RAL


                           Plaintiffs,

                                                                    OPINION AND ORDER
          vs.                                                 GRANTING IN PART MOTION FOR
                                                                    SUMMARY JUDGMENT
   ETHICON,INC., and JOHNSON & JOHNSON,

                           Defendants.




         This case began in the Southern District of West Virginia as part ofthe Ethicon multidistrict

  litigation(MDL). It is one ofthousands ofcases involving injuries patients allegedly suffered after

  being implanted with pelvic mesh products designed, manufactured, and sold by Ethicon, Inc., a

  wholly owned subsidiary of Johnson & Johnson. Plaintiffs Marsha Foster and Alvin Jensen sued

  Ethicon, Inc., and Johnson & Johnson (collectively "Ethicon"), claiming that an Ethicon product

  implanted in Ms. Foster was defectively designed and had inadequate warnings. Ethicon moved

  for partial summary judgment before the MDL judge, and that motion is now ripe for decision by

  this Court.


  I.      Facts'




  'This Court takes the facts from the parties' statements of material facts and the deposition
  transcript of Dr. Robert Ferrell. Because Dr. Ferrell's testimony is critical to the failure-to-wam
  claim, this Court directed that his entire transcript be filed.
                                                     1
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 2 of 17 PageID #: 17951




         Ms. Foster, on a referral from her local physician, first saw Dr. Robert Ferrell on February

  26, 2003, for stress urinary incontinence. Doe. 107 at 19.^ One of the options Dr. Ferrell

  recommended to Ms. Foster was the TVT. Doc. 107 at 22-24; 29, 84—85. Because Dr. Ferrell

  was not yet trained on implanting the TVT, however, he asked Dr. Kevin Bray to perform the

  surgery. Doc. 107 at 33; 90-91. Dr. Ferrell met separately with Ms. Foster on March 19, 2003,

  to explain the risks and benefits of implanting the TVT. Doc. 107 at 24-26. Dr. Bray did not

  participate in any preoperative appointment or any informed consent conversations with Ms.

  Foster. Doc. 107 at 91; Doc. 27 p.2 at 4. On March 21, 2003, Dr. Bray implanted Ms. Foster

  with an Ethicon TVT to treat her stress urinary incontinence. Doc. 27 p.2 at ^ 2; Doc. 26 p.2 at

  1-2. Dr. Ferrell was present during and assisted Dr. Bray with the surgery. Doc. 27 p.2 at       3-

  4. After the surgery, Ms. Foster had postoperative appointments with Dr. Ferrell and seemed to

  have recovered from the surgery. Doc. 107 at 36-41.

         More than seven years later, Ms. Foster returned to see Dr. Ferrell in December 2011 when

  she reported experiencing urinary problems. Doc. 27 p.2 at Tf 5. She saw Dr. Ferrell again in

  March 2012, with the same problems. Doc. 27 p.2 at ^ 6. Dr. Ferrell referred Ms. Foster to Dr.

  Matthew Barker. Doc. 27-3 at 7; Doc. 27 p.2 at ][ 7. Ms. Foster saw Dr. Barker in September

  2012, due to pelvic organ prolapse and voiding dysfunction. Doc.27 p.2 at 17. In early December

  2012, Dr. Barker performed pelvic reconstructive surgery on Ms. Foster. Doc. 27 p.3 at             8.

  Despite the surgery, Ms. Foster continued to experience and seek treatment for urinary problems,

  including urinary retention requiring self-catheterization, voiding difficulty, and infections. Doc.

  27 p.3 at ^ 9. Ms. Foster reports that she still suffers from life-changing complications, including




  ^When citing to Dr. Ferrell's deposition transcript, this Court cites to the CM/ECF pagination
  rather than the transcript pagination.
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 3 of 17 PageID #: 17952




  vaginal pain, cramping, infections, urinary retention, and recurrent ineontinence. Doc.27 p.3 at f

  10; Doc. 26 p.2 at 14.

         In February 2012, the Judieial Panel on Multidistriet Litigation opened an MDL to

  coordinate pretrial proceedings of all Ethicon pelvic mesh-related litigation (Ethicon MDL). In

  re: Am. Med. Svs.. Inc. Pelvic Repair Svs. Prods. Liab. Litig.. 844 P. Supp. 2d 1359, 1360-62

  (J.P.M.L. 2012); In re Ethicon. Ine. Pelvie Repair Svs. Prod. Liab. Litig.. 299 F.R.D. 502, 508

  (S.D.W. Va. 2014). The Ethicon MDL was assigned to the Honorable Joseph R. Goodwin in the

  Southern District of West Virginia. Am. Med. Svs.. 844 F. Supp. 2d at 1362.

         In August 2015, Ms. Foster and Mr. Jensen filed this case in the Southern District of West

  Virginia as part of the Ethieon MDL. Doc. 1. Their short-form complaint pleaded the following

  claims: negligence (Count 1); strict-liability - manufacturing defect (Count 11); strict liability -

  failure to warn (Count 111); strict liability - defective produet(Count IV); strict liability - design

  defect (Count V); common law fraud (Count VJ); fraudulent concealment (Count Vll);

  constructive fraud (Count Vlll); negligent misrepresentation (Count IX); negligent infliction of

  emotional distress (Count X); breach of express warranty (Count XI); breach of implied warranty

  (Count XII); gross negligence (Count XIV); unjust enrichment (Count XV); loss of consortium

  (Count XVI); punitive damages(Count XVll); and discovery rule and tolling(Count XVIII). Doe.

  I. Judge Goodwin assigned the cases in the Ethieon MDL to various "waves" to be prepared for

  trial. Doc. 6. Ms. Foster and Mr. Jensen's ease was assigned to Wave 8. Doe. 6.

          While this ease was pending in West Virginia, Ethicon moved for summary judgment on

  Counts II-IV, Counts VI-IX, Counts XI-XIII, and Counts XV and XVI. Doc. 25. Ms. Foster

  opposed the motion as to Counts III (strict liability - failure to warn) and IV (strict liability -

  defective product) but did not oppose summary judgment on the other counts addressed in
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 4 of 17 PageID #: 17953




  Ethicon's motion.^ Doc. 27. The parties recently stipulated that the following counts should be

  dismissed with prejudice: Counts II, VI-IX, XI-XIII, and XV.'^ Doc. 106. In April 2020, Judge

  Goodwin transferred Ms. Foster's case to this Court. Doc. 36. Ethicon's motion for summary

  judgment on Counts III and IV remains pending and is ripe for decision.

  11.     Standard of Review


          Under Rule 56(a) ofthe Federal Rules of Civil Procedure, summaryjudgment is proper "if

  the movant shows that there is no genuine dispute as to any material fact and the movant is entitled

  to judgment as a matter of law." Fed. R. Civ. P. 56(a). Rule 56(a) places the burden initially on

  the moving party to establish the absence of a genuine issue of material fact and entitlement to

  judgment as a matter of law. Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett. 477 U.S. 317,

  322-23(1986). Once the moving party has met that burden, the nonmoving party must establish

  that a material fact is genuinely disputed either by "citing to particular parts of materials in the

  record" or by "showing that the materials cited do not establish the absence ... of a genuine

  dispute." Fed. R. Civ. P. 56(c)(1)(A),(B); Gacek v. Owens & Minor Distrib.. Inc.,666 F.3d 1142,

  1145-46 (8th Cir. 2012); see also Moslev v. City of Northwoods, 415 F.3d 908, 910 (8th Cir.

  2005)(stating that a nonmovant may not merely rely on allegations or denials). A party opposing

  a properly supported motion for summary judgment "may not merely point to unsupported self-


  ^Alvin A. Jensen is a plaintiff in the case solely for purposes of a loss of consortium claim. One
  of the claims Ethicon moved for summary judgment on was Count XVI, a claim for loss of
  consortium. Ethicon argued that this claim failed because Ms. Foster was Mr. Jensen's fiancee
  and the two weren't married when Ms. Foster underwent the TVT implant. Ms. Foster's response
  says she contests summary judgment on the claims for strict liability - failure to warn and strict
  liability- defective product, and these are the only two claims she addresses in her response. Doc.
  27. However, the joint stipulation of dismissal the parties filed states that the loss of consortium
  claim remains pending. Doc. 106 at 2.
  "^Ethicon did not move for summary judgment on the gross negligence claim, but South Dakota
  law does not recognize a cause of action separate from a negligence claim for "gross negligence."
  See Estate ofStengle. 3:20-CV-03001-RAL, 2021 WL 858836, at *4(D.S.D. Mar. 8, 2021).
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 5 of 17 PageID #: 17954




  serving allegations, but must substantiate his allegations with sufficient probative evidence that

  would permit a finding in his favor, without resort to speculation, conjecture, or fantasy." Reed v.

  City of St. Charles. 561 F.3d 788, 790-91 (8th Cir. 2009)(cleaned up and citations omitted). In

  ruling on a motion for summary judgment, the facts and inferences fairly drawn from those facts

  are "viewed in the light most favorable to the party opposing the motion." Matsushita Elec. Indus.

  Co. V. Zenith Radio Corp.. 475 U.S. 574, 587—88(1986)(quoting United States v. Diebold. Inc..

  369 U.S. 654, 655 (1962)(per curiam)).

  III.   Analysis

         Ethicon argues that Ms. Foster's strict liability - failure-to-wam claim fails because she

  cannot show causation and that South Dakota does not recognize her claim for "strict liability -

  defective product." This Court addresses these arguments in turn.

         A. Law on causation for strict liability failure-to-warn claims

         The parties agree that South Dakota law applies because South Dakota is where Ms. Foster

  lives and had the TVT implanted. Doc. 26 at 3; Doc. 27 at 4. Plaintiffs bringing a strict liability

  failure-to-wam claim in South Dakota must prove that the failure to wam was the legal cause of

  their injuries. Karst v. Shur-Co.. 878 N.W.2d 604, 613(S.D. 2016); Nationwide Mut. Ins. Co. v.

  Barton Solvents. Inc., 855 N.W.2d 145, 150-51 (S.D. 2014); Burlev v. Kvtec Innovative Sports

  Equip.. Inc.. 737 N.W.2d 397, 409-11 (S.D. 2007). "Legal cause means an immediate cause

  which, in the natural or probable sequence, produces the injury complained of. For legal cause to

  exist, the harm suffered must be a foreseeable consequence of the act complained of." Berg v.

  Johnson & Johnson Consumer Cos.. 983 F. Supp. 2d 1151, 1160 (D.S.D. 2013)(cleaned up and

  citation omitted). "[T]o prove causation in a failure-to-warn claim, a plaintiff must show that

  adequate warnings would have made a difference in the outcome, that is, that they would have
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 6 of 17 PageID #: 17955




  been followed." Karst. 878 N.W.2d at 613 (cleaned up and citation omitted). "[T]he evidence

  must be such as to support a reasonable inference, rather than a guess, that the existence of an

  adequate warning may have prevented the accident before the issue ofcausation may be submitted

  to the jury." Id at 614 (citation omitted).

         Two doctrines are relevant to the parties' causation arguments. First, Ethicon relies on the

  learned intermediary doctrine. Under this doctrine, a manufacturer of medical devices or

  pharmaceuticals satisfies its duty to wam by providing the appropriate information to the treating

  physician. Ehlis v. Shire Richwood. Inc.. 367 F.3d I0I3, I0I6 (8th Cir. 2004); Dan B. Dobbs et

  al., Dobbs' Law of Torts § 466(2d ed. June 2020 update)(explaining that the learned intermediary

  doctrine applies "not only to drugs but also to medical devices and bodily implants that are usually

  accompanied by medical advice and supervision"). The treating physician then acts as a learned

  intermediary between the manufacturer and the patient, obviating the need for the manufacturer to

  wam the patient directly. Ehlis. 367 F.3d at 1016. In Schilf v. Eli Lillv & Co.. this Court predicted

  that the Supreme Court of South Dakota would follow the learned intermediary doctrine. No. CIV

  07-4015, 2010 WL 4024922, at *2(D.S.D. Oct. 13, 2010), rev'd on other grounds. 687 F.3d 947

  (8th Cir. 2012). The Eighth Circuit agreed with that prediction. Schilf. 687 F.3d at 949(applying

  the learned intermediary doctrine); see also id. at 952(Gruender, J., dissenting in part)(agreeing

  with the majority that South Dakota "likely would adopt the learned intermediary doctrine").

  Although Schilfinvolved a drug manufacturer,this Court's reasons for predicting that the Supreme

  Court of South Dakota would follow the learned intermediary doctrine apply with equal force here.

  Schilf. 2010 WL 4024922,at *2. Thus,this Court predicts that the Supreme Court of South Dakota

  would follow the learned intermediary doctrine in cases against a designer and manufacturer of

  medical devices.
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 7 of 17 PageID #: 17956




         Second, Ms. Foster argues that the "heeding presumption" applies under the Eighth

  Circuit's decision in Schilf. The heeding presumption comes from the last paragraph of comment

  j of § 402A of the Restatement(Second) of Torts. See Schilf. 687 F.3d at 949 (citing comment)

  when explaining the heeding presumption); 2 David G. Owen & Mary J. Davis, Owen & Davis on

  Products Liabilitv § 11:20 (4th ed. May 2020 update)(stating that the heeding presumption "has

  its roots" in comment)).^ The last paragraph of comment) reads: "Where warning is given, the

  seller may reasonably assume that it will be read and heeded; and a product bearing such a warning,

  which is safe for use if it is followed, is not in defective condition, nor is it unreasonably

  dangerous." Restatement (Second) of Torts § 402A cmt)(Am. Law Inst. 1965). Comment)

  creates a presumption that an adequate warning will be read and heeded. Pavlik v. Lane

  Ltd./Tobacco Lxps. Int'l. 135 F.3d 879, 883(3d Cir. 1998); Garside v. Osco Drug. Inc.. 976 F.2d

  77, 81 (1st Cir. 1992). When warnings are present, this presumption favors the manufacturer

  because it "receives the benefit ofthe doubt" that the warning will be effective. Tuttle v. Lorillard

  Tobacco Co.. 377 F.3d 917, 925 n.5 (8th Cir. 2004). However, courts have interpreted comment

 )as also giving the plaintiff a rebuttable presumption that, had an adequate warning been given,

  the plaintiff would have read and heeded it. Schilf. 687 F.3d at 949;Pavlik.135 F.3d at 883(stating

  that it follows logically from comment)that "the law should also presume that, when no warning

  or an inadequate waming is provided, the end-user would have read and heeded an adequate

  warning had one been given by the manufacturer"); Garside. 976 F.2d at 81. This presumption

  thus helps plaintiffs prove causation when there is no waming, or the waming is inadequate.

  Tuttle. 377 F.3dat925 n.5.




  ^Some )urisdictions base the heeding presumption on public policy rather than comment ).
  Ben)amin J. Jones, Annotation, 38 A.L.R. 5th 683 § 2[a](1996).
                                                   7
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 8 of 17 PageID #: 17957




          The Eighth Circuit in Schilf predicted that South Dakota would "likely" adopt the heeding

  presumption. 687 F.3d at 949. It cited McElhanev v. Eli Lilly & Co.. 739 F.2d 340(8th Cir. 1984)

  (per curiam), to support this prediction but did not analyze the issue further. Schilf. 687 F.3d at

  949. McElhanev was a per curiam decision in which the Eighth Circuit upheld the district court's

  prediction that South Dakota would apply comments k and j of§ 402A ofthe Restatement(Second)

  of Torts. 739 F.2d at 340-4L The Eighth Circuit in McElhanev noted that the Supreme Court of

  South Dakota had adopted § 402A to govern strict liability cases and had applied comment k. 739

  F.3d at 340. The McElhanev decision concerned the paragraph of comment j stating that

  manufacturers must warn of certain types of dangers, and thus did not mention the heeding

  presumption. 739 F.3d at 340 n.l.

         This Court addressed the heeding presumption portion ofcomment) in Lindholm v. BMW

  ofNorth America. LLC.202 F. Supp. 3d 1082(D.S.D. 2016). Lindholm involved a strict liability

  claim against a car manufacturer for supplying an allegedly defectively designed jack. The

  plaintiffs' son had used the jack to lift his car to work beneath it when, tragically, the car fell off

  the jack and killed him. Id. at 1088. The son's use of the jack contravened the manufacturer's

  warnings that the jack should not be used to hold up the car while someone was underneath it. Id.

  at 1096. This Court predicted that the Supreme Court of South Dakota would apply comment)to

  a case like Lindholm given that court's frequent reliance on § 402A and specific citation to

  comment h, which cross references comment). Id The car manufacturer was thus entitled to

  "reasonably assume" that the warnings accompanying the jack would be read and heeded. Id.

  (citation omitted). The Eighth Circuit agreed on appeal that the Supreme Court of South Dakota

  would apply commentj to the circumstances in Lindholm. Lindholm v. BMW of N. Am.. LLC.

  862 F.3d 648,652(8th Cir. 2017).
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 9 of 17 PageID #: 17958




         The Eighth Circuit's prediction in Schilf that South Dakota would apply the heeding

  presumption binds this Court absent an intervening decision by the Supreme Court of South

  Dakota indicating that the prediction in Schilf was wrong. See AIG Centennial Ins. Co. v. Fraley-

  Landers. 450 F.3d 761, 767-68 (8th Cir. 2006)("Although our circuit has never specifically

  determined the binding effect of a state law determination by a prior panel, other circuits defer to

  prior panel decisions absent a subsequent state court decision or statutory amendment that makes

  the prior federal opinion clearly wrong. This provides us with an additional basis for our holding."

  (cleaned up and citations omitted)); Arena Holdings Charitable. LLC v. Harman Pro.. Inc.. 785

  F.3d 292, 295-96 (8th Cir. 2015)(following a prior Eighth Circuit prediction about North Dakota

  law where subsequent North Dakota cases raised "some doubt" about the prediction but did "not

  stand as decisive legal authority" that the prediction was wrong); RehabCare Grp. L.. Inc. v.

  Stratford Health Care Props.. No. 14-0886-CV-W-FJG,2015 WL 5098303, at *4(W.D. Mo. Aug.

  31, 2015)(noting that an Eighth Circuit decision about state law binds district courts "absent a

  subsequent state court decision or statutory amendment making" the decision incorrect); Brown v.

  La.-Pac. Corp..No. 4:12-cv-00102-SMR-HCA,2014 WL 11513168, at *10 n.lO (S.D.Iowa Sept.

  18, 2014)(explaining that "absent any clear instruction from the Iowa courts," the district court

  would need to defer to the Eighth Circuit's prior determination of Iowa law).

         The are no such decisions from the Supreme Court of South Dakota, although its decision

  in Karst deserves mention. The plaintiff in Karst suffered brain damage when he was knocked to

  the ground while attempting to fix an electric tarp system on his grain trailer. 878 N.W.2d at 608.

  He sued the manufacturer and seller of the tarp system for strict liability and negligence, alleging

  that the system did not come with adequate warnings. Id. at 607. The trial court granted the

  defendants' motion for summary judgment on the failure-to-wam claims, concluding that the
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 10 of 17 PageID #: 17959




   plaintiffcould not prove causation because he had not produced evidence that he read the warnings

   in the manual before the accident. Id at 608. The plaintiff appealed, arguing that he was entitled

   to a presumption that he read the wamings. Id at 615. Curiously,the plaintiffdid not cite comment

  j or the heeding presumption to support this argument. Id Instead, he relied on the presumption

   ofdue care afforded people injured or killed in moving-vehicle accidents. Id For this presumption

   to apply, however, the injured person "must necessarily appreciate the danger inherent in the

   activity." Id The Supreme Court of South Dakota declined to extend the presumption ofdue care

   to create a presumption that the plaintiff had read the wamings in the manual. Id It reasoned that

   the presumption of due care was inconsistent with the plaintiffs concession of being unaware of

   the dangers associated with the electric tarp system and that testimony by the plaintiffs experts—

   opining that most people do not read the owner's manual for products they purchase—"negated"

   any basis for presuming that the plaintiff had read the manual for the tarp. Id

          Karst does not undermine Schilf to such a degree that this Court can refuse to apply the

   heeding presumption here. The Supreme Court of South Dakota did not mention commentj or the

   heeding presumption in Karst. let alone say that the presumption does not apply in South Dakota

   under any circumstances. Moreover, the circumstances in Schilf and this case are vastly different

   from those in Karst. Indeed, the plaintiff in Karst asked the Supreme Court of South Dakota to

   presume that he had read the instruction manual for his electric tarp system despite the plaintiffs

   own expert witnesses testifying that most people do not read the manual for products they

   purchase. 878 N.W.2d at 615. The Supreme Court of South Dakota's refusal to apply a

   presumption to those facts, when the heeding presumption was never raised, says little about

   whether that court would apply the heeding presumption to cases like Schilf and this one, where a

   doctor is functioning as a learned intermediary between the defendant and the plaintiff. In short.


                                                   10
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 11 of 17 PageID #: 17960




   Karst is not the sort of"decisive legal authority" courts have required before departing from prior

   federal predictions of state law. Arena Holdings. 785 F.3d at 295; see also AIG Centennial Ins.

   Co., 450 F.3d at 767-68 (explaining that other circuits defer to prior federal panel predictions

   about state law unless a later state court decision shows that the prediction was "clearly wrong"

  (quoting Broussard v. S. Pac. Tranp. Co.. 665 F.2d 1387, 1389(5th Cir. 1982)(en banc))); FDIC

   V. Abraham. 137 F.3d 264,269(5th Cir. 1998)(explaining that a state court must issue "a contrary

   ruling squarely on point" before a prior federal panel's decision will be considered "clearly

   wrong"). Thus, this Court continues to predict, as has the Eighth Circuit twice, that South Dakota

   would apply the heeding presumption to a case like this. See Schilf. 687 F.3d at 949; Lindholm.

   862 F.3d at 652.


          The Eighth Circuit decisions in Schilf and Lindholm do not predict how the heeding

   presumption would operate in South Dakota, and states differ over the effect the presumption has

   on the defendant's burden. Norwood v. Ravtheon Co.. 237 F.R.D. 581, 599(W.D. Tex. 2006).

   Some states merely shift the burden of production to defendants, while other states shift both the

   burden of production and the burden of persuasion. Compare Kirkbride v. Terex USA. EEC. 798

   F.3d 1343,(10th Cir. 2015)(stating that under Utah law, the heeding presumption requires the

   defendant to rebut the presumption by a preponderance ofthe evidence), and Butz v. Werner. 438

   N.W.2d 509,517-18(N.D. 1989)(explaining that the heeding presumption in North Dakota shifts

   the burden of proofto the defendant), with Pavlik. 135 F.3d at 883-84(applying Pennsylvania law

   and stating that the plaintiff still retains the burden of persuasion under the heeding presumption

   and that the presumption "drops from the case" once the defendant meets its burden of producing

   evidence to rebut the presumption (citation omitted)), and Durkin v. Wabash Nat'l. No. 10-2013,

   2013 WE 2352612, at *12(D.N.J. May 29, 2013)(applying New Jersey law and explaining that if



                                                   11
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 12 of 17 PageID #: 17961




   "the defendant satisfies its burden of production, that is, if defendant presents sufficient evidence

   to rebut the [heeding] presumption, ... the presumption disappears and the plaintiff, consistent

   with his original burden of persuasion, must prove by a preponderance of the evidence that the

   failure to warn was a proximate cause of his injury").

           Federal courts naturally look to state law to determine the effects of the heeding

   presumption. Fed. R. Evid. 302 ("In a civil case, state law governs the effect of a presumption

   regarding a claim or defense for which state law supplies the rule of decision."); Daniel v. Ben E.

   Keith Co.. 97 F.3d 1329, 1332-33 (10th Cir. 1996)(looking to Oklahoma's evidence code and

   case law to determine the effect ofthe heeding presumption). South Dakota's rule on presumptions

   in civil cases says that a presumption shifts the burden of production but not the burden of

   persuasion:

                  In all civil actions and proceedings, unless otherwise provided for
                  by statute or by this chapter, a presumption imposes on the party
                  against whom it is directed the burden of going forward with
                  evidence to rebut or meet the presumption, but does not shift to such
                  party the burden of proof in the sense of the risk of nonpersuasion,
                  which remains throughout the trial upon the party on whom it was
                  originally cast. When substantial, credible evidence has been
                  introduced to rebut the presumption, it shall disappear from the
                  action or proceeding, and the jury shall not be instructed thereon.

   SDCL § 19-19-301; see also In re Estate ofPringle. 751 N.W.2d 277,289-90(S.D. 2008)(stating

   that a presumption does not shift the burden of proof). The "substantial, credible evidence"

   requirement in § 19-19-301 means that a presumption may be rebutted by "evidence that if

   uncontradicted would be sufficient to sustain a finding of the nonexistence of the presumed fact."

   In re Estate of Dimond. 759 N.W.2d 534, 538 (S.D. 2008). "[M]ere assertions, implausible

   contentions, and frivolous avowals will not avail to defeat a presumption." Id.




                                                    12
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 13 of 17 PageID #: 17962




           Based on SDCL § 19-19-301, this Court predicts that the heeding presumption in South

   Dakota shifts the burden of production to the defendant but not the burden of persuasion. Thus,

   once the plaintiff shows the lack of an adequate warning, a presumption arises that the plaintiff(or

   the learned intermediary) would have read and heeded the warning. The defendant then has the

   burden of producing "substantial, credible evidence" to rebut this presumption. SDCL § 19-19-

   301. The court decides whether the defendant has rebutted the presumption and, if the defendant

   has, the presumption disappears, and the jury receives no instruction on any such presumption.

   See id.("When substantial, credible evidence has been introduced to rebut the presumption, it shall

   disappear from the action or proceeding, and the jury shall not be instructed thereon."); Bell v. E.

   River Elec. Power Coop. Inc.. 535 N.W.2d 750, 754-55 (S.D. 1995)(concluding that substantial,

   credible evidence rebutted the presumption of due care, and that it was therefore not error for the

   trial court to refuse to instruct the jury on the presumption).

          However, the mere rebuttal of the heeding presumption does not necessarily entitle the

   defendant to summary judgment. Instead, the defendant must show either that there is no genuine

   dispute of material fact on the adequacy of the warning or that an adequate warning would not

   have made a difference as a matter of law. See Pavlik. 135 F.3d at 884("While [defendant] need

   only produce evidence sufficient to support a finding contrary to the presumed fact to rebut the

   presumption at trial, to satisfy Rule 56 the record must show that a reasonable fact finder would

   be bound to find [contrary to the presumed fact.]" (internal citation omitted)); see also Bachtel v.

   TASER Int'l. Inc.. 747 F.3d 965, 971 (8th Cir. 2014)(explaining that a defendant is entitled to

   have causation determined as a matter of law if it produces "rebuttal evidence so strong that it

   would necessarily persuade any reasonable trier offact that an adequate warning would have been

   futile"(cleaned up and citation omitted)).



                                                     13
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 14 of 17 PageID #: 17963




          B. Ethicon is entitled to summary judgment on Ms. Foster's failure-to-warn claim

          Ethicon does not move for summary judgment on the ground that they adequately warned

   Dr. Ferrell. Rather, it argues that Ms. Foster cannot show causation because Dr. Ferrell did not

   rely on the TVT's warnings and would have prescribed the TVT for Ms. Foster even if he had

   received an adequate warning. Since Ethicon does not argue that the warnings were adequate and

   Ms. Foster is the nonmoving party, this Court assumes without deciding that the TVT wamings

   were inadequate. Accordingly, Ms. Foster is entitled to a rebuttable presumption that Dr. Ferrell

   would have read and heeded an adequate waming. As explained below, however, Ethicon has

   rebutted the presumption and Ms.Foster has failed to show a material question offact on causation.

          Ethicon claims that Ms. Foster cannot show causation because Dr. Ferrell said that he did


   not rely on the TVT's instructions for use (IFU). "The majority of courts that have examined the

   issue have held that when a physician fails to read or rely on a drug manufacturer's wamings,such

   failure constitutes the intervening, independent and sole proximate cause ofthe plaintiffs injuries,

   even where the drug manufacturer's warnings were inadequate." Thom v. Bristol-Mvers Squibb

   Co.. 353 F.3d 848, 856 (10th Cir. 2003)(cleaned up and citation omitted); see also Karst, 878

   N.W.2d at 613("[CJourts generally hold that a plaintiffs failure to read a given waming precludes

   establishment of the causation element even if the waming is arguably inadequate.").

          During direct examination by defense counsel. Dr. Ferrell testified that he didn't "believe"

   he read the TVT's IFU before Ms. Foster's surgery. Doc. 107 at 64. He also agreed that it was

   "fair to assume" that he couldn't have discussed anything in the IFU with Ms. Foster before her

   surgery and that he read the IFU after Ms. Foster's surgery when he was training on the TVT.

   Doe. 107 at 64-65. Dr. Ferrell's testimony about the IFU on direct examination constitutes

   substantial, credible evidence sufficient to rebut the heeding presumption. See Daves v. Biomet.



                                                   14
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 15 of 17 PageID #: 17964




   Inc^, No. 4:13-cv-00800-SRC,2020 WL 5095346, at *13(E.D. Mo. Aug. 28, 2020)(holding that

   surgeon's testimony that he did not read product's IFU rebutted the heeding presumption).

          Ms. Foster argues, however,that Dr. Ferrell's testimony on cross examination is enough to

   create a question offact on whether he relied on the TVT's IFU. That testimony went as follows:

                  Ms.Foster's counsel: All right. So would you have - - you testified
                  that you didn't read the TVT before you recommended it to Ms.
                  Foster?
                  Dr. Ferrell: Define TVT,what you're referring to with that.
                  Ms. Foster's counsel: The Gynecare TVT that - - which was the
                  product that was implanted by Dr.Bray in Ms. Foster on March 21 st,
                  2003.
                  Dr. Ferrell: Right.
                  Ms. Foster's counsel: So do I have that right?
                  Dr. Ferrell: Yes.
                  Ms. Foster's counsel: You recommended a device that you hadn't
                  read the IFU on?
                  Dr.Ferrell: 1 don't think 1 read that IFU. 1 read about the procedure,
                  talked to other physicians about it and then relied on Dr. Bray.
                  Ms. Foster's counsel: You just now said you don't think you did.
                  Is it possible that you did considering that it was 15 years ago?

                  Dr. Ferrell: It is possible.

   Doc. 107 at 82-83; see also Doc. 107 at 97(agreeing again that it was "possible" that he had read

   the TVT's IFU before Dr. Bray implanted the device in Ms. Foster).

          Ms. Foster has not produced enough evidence to create a genuine question of material fact

   on causation. Dr. Ferrell testified at two different points during his deposition that he did not read

   the IFU before Ms. Foster's surgery. Doc. 107 at 64-65, 82-83. Although Dr. Ferrell eventually

   agreed that it was "possible" that he read the IFU given that the surgery was fifteen years ago, a

  jury would still need to resort to guesswork and speculation to find that Dr. Ferrell read the IFU

   before Ms. Foster's surgery. See Pusteiovskv v. Pliva. Inc.. 623 F.3d 271, 277 (5th Cir. 2010)

  (holding that while doctor's testimony that she did "not recall" ever reading the package insert for

   a drug did not preclude the possibility that she did so, the testimony was not enough to create a

                                                    15
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 16 of 17 PageID #: 17965




   question of fact on causation); Karst. 878 N.W.2d at 614-15 (holding that a witness's testimony
                                                                                I


   that he saw the plaintiff read "something" shortly before the plaintifTs accident with an electric

   tarp system was not enough to create a question of fact on whether the plaintiff read the system's

   manual). Ethicon is therefore entitled to summaryjudgment on Ms.Foster's failure-to-wam claim.

   Karst. 878 N.W.2d at 614("Where the theory ofliability is failure to warn adequately,the evidence

   must be such as to support a reasonable inference, rather than a guess, that the existence of an

   adequate waming may have prevented the accident before the issue ofcausation may be submitted

   to the jury."(citation omitted)).

          C. Ethicon is not entitled to summary judgment on Count IV

          Count IV of Ms. Foster's complaint is entitled "Strict Liability -Defective Product." Doc.

   1 at 4. Ethicon argues that there is no such cause of action in South Dakota. See Rvnders v. E.I.

   Du Font De Nemours & Co.. 21 F.3d 835, 842 (8th Cir. 1994)(explaining that three classes of

   defects are actionable under South Dakota strict liability law: "manufacturing defects where

   individual products within a product line are improperly constructed, design defects involving the

   entire product line, and defect by failure to properly warn or instruct users of a product where such

   failure renders the product hazardous"(citation omitted)). Ms. Foster replies that she is limiting

   her strict liability claim for defective product to design defect only. Doc. 27 at 12. She points out

   that Ethicon has not moved for summary judgment on Count V,which is entitled "Strict Liability-

   Design Defect." Doc. 1 at 4. This Court denies Ethicon's motion for summaryjudgment on Count

   IV with the understanding that Counts IV and V state a single claim for strict liability - design

   defect. This Court will consider those two counts as merged into a single strict liability claim for

   an alleged design defect of the TVT.

   IV.     Conclusion




                                                    16
Case 4:20-cv-04076-RAL Document 109 Filed 03/26/21 Page 17 of 17 PageID #: 17966




             For the reasons stated above, it is hereby

             ORDERED that Defendants' Motion for Partial Summary Judgment, Doc. 25, is granted

   in part and denied in part. The motion is granted as to Count III but denied as to Count IV. It is

   further


             ORDERED that the following counts are dismissed with prejudice: Counts II, VI-IX, XI-

   XIII, and XV.



             DATED this 36** day of March, 2021.
                                                   BY THE COURT:




                                                   ROBERTO A. LANGE
                                                   CHIEF JUDGE




                                                      17
